Citation Nr: 1439187	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for joint degeneration of the right and left arms.

6.  Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2002).

7.  Entitlement to an effective date earlier than October 15, 2010, for the grant of a 30 percent disability rating for rheumatic heart disease (RHD).

8.  Entitlement to an effective date earlier than October 15, 2010, for the grant of a 20 percent disability rating for instability, left knee.

9.  Entitlement to an increased rating for rheumatic heart disease, currently rated 30 percent disabling.

10.  Entitlement to an increased rating for instability, left knee, currently rated 20 percent disabling.

11.  Entitlement to an increased rating for degenerative changes, left knee, currently rated 10 percent disabling.  

12.  Entitlement to an increased rating for degenerative changes, right knee, currently rated 10 percent disabling.  

13.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2008 rating decision, the RO denied entitlement to an increased rating for degenerative changes of the left knee, and denied entitlement to a TDIU.  These issues were remanded by the Board in May 2010.  In this same decision, the Board granted entitlement to a separate 10 percent disability rating for instability, right knee.  In a May 2010 rating decision, the Appeals Management Center (AMC) implemented the Board's decision and assigned the 10 percent disability rating, effective March 14, 2008.  In June 2010, the Veteran filed a notice of disagreement with the effective date assigned.  A statement of the case was issued in March 2011 and a substantive appeal was received in March 2011.  

In an August 2012 rating decision, the RO denied entitlement to service connection for hypertension, joint degeneration of the right and left arms, sinus disability, depression; confirmed and continued the prior denial of service connection for diabetes mellitus; denied entitlement to treatment pursuant to § 1702; granted a 30 percent disability rating for RHD, effective October 15, 2010; granted entitlement to a separate 20 percent disability rating for instability, left knee, effective October 15, 2010; and, denied entitlement to an increased rating for degenerative changes, right knee.  A notice of disagreement was filed in August 2012 with regard to the denials of service connection; disability ratings assigned; and, effective dates assigned.  A statement of the case was issued in March 2012 and a substantive appeal was received in April 2013.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2010 decision, the Board denied entitlement to service connection for diabetes mellitus and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  

2.  Additional evidence received since the Board's May 2010 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for hypertension and diabetes mellitus and raises a reasonable possibility of substantiating the claims of service connection.

3.  The weight of the evidence is against a finding that the Veteran was exposed to herbicides during service.

4.  Diabetes mellitus, hypertension, and sinus disability have not been shown to have manifested during the Veteran's active duty and are not otherwise shown to be related to his active service, to include exposure to herbicides.  

5.  A disability of joint degeneration of the arms is not shown.

6.  An active mental illness or psychosis to include the Veteran's currently diagnosed adjustment disorder is not shown to have developed during or within two (2) years of separation from active duty service.

7.  On May 14, 2010, the Board denied entitlement to an increased rating for rheumatic heart disease.  

8.  On October 15, 2010, the Veteran filed an informal claim for heart murmur which was accepted as informal increased rating claim for service-connected rheumatic heart disease, and in an August 2012 rating decision the RO granted a 30 percent disability rating, effective October 15, 2010.   

9.  It was not factually ascertainable during the period from March 15, 2010 to October 14, 2010, that the rating criteria had been met for a 30 percent evaluation for rheumatic heart disease.  

10.  On September 28, 2007, the Veteran filed an informal increased rating claim for service-connected left knee disability, and in an August 2010 rating decision, the RO granted a 20 percent disability rating for instability, left knee, effective October 15, 2010.  

11.  Rheumatic heart disease has not been shown to be manifested by more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

12.  The Veteran's degenerative changes, left knee, have been manifested by x-ray evidence of degenerative joint disease with normal extension and without limitation of flexion to 30 degrees.

13.  The Veteran's instability, left knee, has been manifested by moderate recurrent subluxation and lateral instability.  

14.  The Veteran's degenerative changes, right knee, have been manifested by x-ray evidence of degenerative joint disease with normal extension and without limitation of flexion to 30 degrees.



CONCLUSIONS OF LAW

1.  The May 2010 Board decision denying entitlement to service connection for diabetes mellitus and hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received since the Board's May 2010 decision to reopen the claim of service connection for diabetes mellitus and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for an award of service connection for sinus disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for an award of service connection for joint degeneration of the arms have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for entitlement to benefits for treatment purposes for mental illness pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1110, 1702(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  The criteria for an effective date earlier than October 15, 2010, for the assignment of a 30 percent disability rating for rheumatic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2013).

9.  The criteria for an effective date of September 28, 2007, for the assignment of a 20 percent disability rating for instability, left knee, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2013).

10.  The criteria for a schedular rating in excess of 30 percent for rheumatic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7000 (2013).  

11.  The criteria for a schedular rating in excess of 10 percent for degenerative changes, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

12.  The criteria for a schedular rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2013).

13.  The criteria for a schedular rating in excess of 10 percent for degenerative changes, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In October 2007, a VCAA letter was sent to the Veteran with regard to his increased rating claim for left knee disability.  In December 2010, a VCAA letter was sent to the Veteran with regard to his service connection claims and his increased rating claim for rheumatic heart disease and degenerative changes, right knee.  In April 2012, a VCAA letter was sent to the Veteran with regard to his joint degeneration of bilateral arms claim.  Such letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since two of the appellate issues in this case (entitlement to assignment of an earlier effective date) are downstream issues from that of the award of an increased rating, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The letters have clearly advised the Veteran of the evidence necessary to substantiate his claims. 

A decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, notice per Vazquez was issued to the Veteran in July 2008, thus the Veteran has received proper notice per Vazquez.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the May 2010 Board Remand pertaining to the left knee.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, a supplemental statement of the case was issued in December 2010.  

The evidence of record contains the Veteran's claims, the rating decisions establishing the ratings, VA treatment records, records from the Social Security Administration (SSA), VA examination reports, and lay statements of the Veteran and his family members.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2010, the Board denied entitlement to service connection for diabetes mellitus on the basis of exposure to herbicides, and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  The Board's decision is final.  38 U.S.C.A. § 7104.  

As detailed by the Board in the May 2010 decision pertaining to the claim of service connection for diabetes mellitus, the Veteran was asserting exposure to herbicides while serving along the Demilitarized Zone (DMZ) in Korea in 1969.  As discussed by the Board, the Department of Defense has identified specific units that served in areas along the DMZ in Korea where herbicides were used, but only for the period from April 1968 to July 1969.  See M21-1MR Part IV, subpart ii, Chapter 2, section C.  The Veteran's service personnel records show that he actually did not enter service until May 1970, thus he did not serve during the time the Department of Defense was able to identify the use of herbicides along the DMZ.  The Board determined that the Veteran had not alleged any herbicide use while he was stationed in Korea and had not otherwise explained why he believed he was exposed to herbicides.  The Board noted that he had stated, without explanation, that he was exposed to Agent Orange. 

With regard to the hypertension claim, the Board found that the "new" evidence of record did not address the etiology of the Veteran's hypertension, thus such evidence did not constitute new and material evidence sufficient to reopen the claim.  

In October 2010, the Veteran filed an informal claim of service connection for diabetes and high blood pressure.

In a March 2011 statement in support of his claim, the Veteran asserted that while serving in Korea he was exposed to Agent Orange.  He asserted that such exposure occurred from eating the food prepared in Korea, drinking the water, and being exposed to the environment in Korea.  He asserted that the "rain brought the substance out event more."  He asserts that the time frame of the spraying of herbicides was from 1968 to 1969 and while he served from 1970 to 1971, "the substance was still there at that time."  The Veteran's statements pertaining to his belief of how he contracted diabetes mellitus and hypertension as a result of herbicide exposure were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claims of service connection for diabetes mellitus and hypertension are reopened.  38 U.S.C.A. § 5108.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The December 2010 VCAA letter included information concerning direct service connection as to the claimed issues.  The discussion in the August 2012 rating decision pertaining to the claimed hypertension was treated as a direct claim, rather than one to reopen, and thus the claim was considered on the merits.  The March 2013 statement of the case essentially considered the Veteran's diabetes mellitus claim on the merits.  The Veteran has been provided with ample opportunity to provide evidence in support of his claims.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as cardiovascular-renal disease, including hypertension and diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the provisions of 38 C.F.R. § 3.303(b) only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Diabetes mellitus, hypertension, and sinus disability

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  There is no evidence, however, that the Veteran served in Vietnam.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Hypertension is not a presumptive disease.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  Thus, while diabetes mellitus is a presumptive disability, hypertension and sinus disability are not presumptive disabilities.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, the Veteran attributes his diabetes mellitus, hypertension, and sinus disability to exposure to herbicides during his service in Korea.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The United States Department of Defense has confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ and has identified units or other military entities that are identified as operating in or near the Korean DMZ.   M21-1MR, Part IV, Subpart ii, Chapter 2, § 10.p.; see also http://vbaw.vba.va.gov/BL/21/M21/content/infomap.asp?address=M21-1MRIV.ii.2.C.10#M21-1MRIV.ii.2.C.10.p

In prior statements the Veteran asserted that he had served along the DMZ in 1969, although he did not enter service until May 1970.  The evidence establishes that he did not serve in any of the units identified by the Department of Defense that were possibly exposed to herbicides.  

In the Veteran's March 2011 submission, he provided his assertions as to how he was exposed to herbicides during his service in Korea.  He asserted that such exposure occurred from eating the food prepared in Korea, drinking the water, and being exposed to the environment in Korea.  He asserted that the "rain brought the substance out event more."  He acknowledged that the time frame for spraying herbicides was from 1968 to 1969 but stated that while he served from 1970 to 1971 "the substance was still there at that time."  

The Veteran has provided no support for his assertions that the food, water, and environment in 1970 and 1971 in Korea were contaminated with herbicides as a result of herbicides being sprayed in 1968 and 1969 along the DMZ.  Multiple studies have been performed by the Department of Defense and appropriate agencies, and while it has been determined that a Veteran who stepped foot in Vietnam during the prescribed period is presumed to have been exposed to herbicides, such determination has not been made for veterans who served in Korea.  Again, the Department of Defense has identified specific units or other military entities that are identified as operating in or near the Korean DMZ where herbicides were sprayed.  Id.  There are no studies that show that a veteran who served in units in Korea in 1970 and 1971, other than those designated by the Department of Defense, were exposed to herbicides while serving in Korea.  The Veteran is not competent to report that any particular substance used prior to his service in Korea or during his service in Korea was an herbicide which contaminated the food, water, and environment.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for these service connection claims but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case. 

The Veteran has made no assertions that his diabetes mellitus, hypertension, and sinus disability are directly due to service.  Rather, his sole theory of entitlement is that his diabetes mellitus, hypertension, and sinus disability are due to herbicide exposure in service.  Notwithstanding this, there is no evidence to establish a link between his current diabetes mellitus, hypertension, and sinus disability, as such conditions were diagnosed many years after separation from service.  For example, post-service treatment records reflect a diagnosis of diabetes mellitus in or about 1991, thus approximately 20 years after separation from service.  Hypertension was diagnosed many years after separation from service.  Allergic rhinitis and sinusitis were diagnosed in or about 2007, thus over 35 years after separation from service.  

As the evidence does not establish that the Veteran suffered "an event, injury or disease in service," and the Veteran does not assert that his diabetes, hypertension, or sinus disability manifested in service, it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of diabetes mellitus or hypertension in service.  Moreover, given the absence of any competent evidence of the claimed post-service disabilities until many years after service, any current opinions provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claims of service connection for diabetes mellitus, hypertension, and sinus disability.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Degeneration of the arms

In October 2011, the Veteran submitted a VA Form 21-8940 in support of his claim for a TDIU.  He asserted that due to his exposure to herbicides his conditions had worsened, including joint degeneration of the arms.  The RO interpreted this assertion as a claim of service connection for "degeneration of the arms."

The medical evidence of record, to include VA outpatient treatment records and SSA records, do not reflect any diagnoses or complaints pertaining to the arms.  The sole record pertaining to the upper extremities is a June 1983 x-ray examination pertaining to the right shoulder, which shows normal radiographic appearance of the bones of the right shoulder girdle.  

In the absence of proof of a current disability of degeneration of the arms, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of degeneration of the arms, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a diagnosis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Moreover, degeneration of the arms is not the type of disease that is capable of being diagnosed by a lay person; it requires examination and testing.  The Veteran is competent to voice complaints related to the arms, but the medical evidence is void of any complaints or findings pertaining to the arms.  The Veteran's lone assertion that he has degeneration of the arms does not constitute competent evidence of a diagnosis.  

Absent a showing of a chronic arm disability, service connection for such cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for degeneration of the arms is denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





Establishing eligibility for medical treatment only 
under the provisions of 38 U.S.C.A. § 1702.

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War. The Veteran had active service during the Vietnam era, thus 38 U.S.C.A. § 1702(b) is applicable.

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384 , the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. However, 38 U.S.C.A. § 1702 does not define "mental illness."  Effective June 13, 2013, VA codified in regulation statutory presumptions of medical care eligibility for veterans of certain wars and conflicts who develop psychosis within specified time periods and for Persian Gulf War veterans who develop a mental illness other than psychosis within two years after the end of the Persian Gulf War period.  See 38 U.S.C. § 1702(a).  See 78 Fed. Reg. 28140-43 (May 14, 2013).  Such codification only applies to Persian Gulf veterans, rather than veterans of the Vietnam era.  

The evidence of record reflects notations of depression in 2009 and a diagnosis of adjustment disorder in April 2011.  Depression and adjustment disorder are not considered psychoses, thus the provisions of § 1702 are inapplicable.  

In the alternative, even if the Board were to find that the Veteran currently suffers from a psychosis, the evidence does not support a finding that any psychiatric condition developed during service, or within two years of discharge.

The service treatment records are negative for any complaints or diagnoses regarding psychiatric problems.  In February 1972, the Veteran claimed unrelated conditions but did not claim a nervous or psychiatric disorder.  On examination in August 1972, his nervous system was normal.  There is otherwise no evidence of record to reflect that a psychiatric condition developed during service or within two years of discharge.  A psychiatric condition was not diagnosed until decades after separation from service.  

Accordingly, based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a mental illness for the purpose of establishing eligibility for treatment as there is no competent or credible evidence of a psychoses nor a mental illness within the two-year period after the Veteran's discharge from active duty service.

Earlier effective dates

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The pertinent statute then specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

In fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits:  1) report of examination or hospitalization by VA or uniformed services; 2) evidence from a private physician or layman; and 3) examination reports, clinical records, and transcripts of records received from State and other institutions.  38 C.F.R. § 3.157.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).



Rheumatic heart disease

On May 14, 2010, the Board denied entitlement to a disability rating in excess of 10 percent for rheumatic heart disease.  The Veteran did not file a Notice of Appeal and such decision is final.  38 U.S.C.A. § 7104.  

On October 15, 2010, the Veteran filed an informal claim for "heart murmur" which the RO interpreted as an increased rating claim for rheumatic heart disease.  

In an August 2012 rating decision, the RO assigned a 30 percent disability rating to rheumatic heart disease, effective October 15, 2010.

As noted above, the Veteran did not appeal the Board's denial of a disability rating in excess of 10 percent for rheumatic heart disease.  The effective date of October 15, 2010, corresponds to the date of receipt of the Veteran's informal increased rating claim.  No communication was received from the Veteran or his representative subsequent to the May 14, 2010, Board decision and prior to receipt of the October 15, 2010 informal claim.  

The Board has reviewed the claims folder to determine whether there is any medical evidence that is of record for the period May 15, 2010 to October 14, 2010 to support a 30 percent disability rating for rheumatic heart disease pursuant to 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7000.  Only this period is considered as the period prior to May 14, 2010, was contemplated in the unappealed Board decision.

The pertinent rating criteria under Diagnostic Code 7000 provides that a 30 percent rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is warranted if more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is warranted during active infection with valvular heart damage and for three months following cessation of therapy for active infection; thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or; cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

There are VA outpatient treatment records on file for the period in question; however, none of the records contain findings that would support a finding that it was factually ascertainable that the rheumatic heart disease had increased in severity in the period May 15, 2010 to October 14, 2010.  In consideration of the subjective and objective symptomatology of record, the Veteran's rheumatic heart disease was not indicative of impairment rising to the level required for a 30 percent disability rating (or higher) under the rating criteria for the period May 15, 2010 to October 14, 2010.  38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7000.

The remaining means by which the Veteran could attempt to overcome the finality of a decision in an attempt to gain an earlier effective date is to request a revision of the May 2010 Board decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.")  Since the May 2010 Board decision is final with regard to the denial of an increased rating for rheumatic heart disease, the decision is not subject to revision in the absence of CUE.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  To date, however, the Veteran has not claimed CUE in the Board decision.  

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Accordingly, an effective date prior to October 15, 2010, for a 30 percent disability rating for rheumatic heart disease is not warranted.

Instability, left knee

Service connection is in effect for degenerative changes, both knees, rated 10 percent disabling, effective from December 24, 1971 to January 12, 1998, and degenerative changes, left knee and right knee, separately rated 10 percent disabling, from January 12, 1998.  The ratings are assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran filed an informal claim seeking an increased rating for left knee disability received by the RO on September 28, 2007.  In an April 2008 rating decision, the RO denied entitlement to an increased rating for degenerative changes, left knee.  

In an August 2012 rating decision, the RO granted a separate 20 percent rating for instability, left knee, effective October 15, 2010.  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  

The RO assigned a separate 20 percent disability rating pursuant to Diagnostic Code 5257 in light of findings of moderate instability.  In the March 2013 statement of the case, the RO indicated that effective date of October 15, 2010 was assigned to the 20 percent rating, as it corresponded to the date of receipt of his increased rating claim.

While the Veteran's October 15, 2010 submission did include an informal claim of service connection for "arthritis in both knees," at that juncture the Veteran's September 28, 2007 increased rating claim for "left knee disability" was still in appellate status.  In a May 2010 decision, the Board denied entitlement to an increased rating for degenerative arthritis, right knee, and granted a separate 10 percent disability rating for instability, right knee, and remanded entitlement to an increased rating for left knee disability for further development.  Thus, entitlement to a separate compensable rating for any instability would have been contemplated by receipt of the September 28, 2007 increased rating claim.  

The Board notes that a March 2008 VA examination report pertaining to the knees reflects no laxity or instability present.  However, in December 2008, the Veteran sustained a spiral fracture of his left fibula, which he attributed to slipping and falling while walking.  An August 2009 VA outpatient treatment record documents the Veteran's report of slipping and falling because his left knee gave out.  He reported that the knee problem had been ongoing for a long time, and he had experienced left knee buckling years prior.  

A July 2009 statement from the Veteran's ex-wife reflects her recollection of the Veteran experiencing pain and weakness in his knees in the 1970's.  

It is also noted that the Veteran's instability, right knee, is rated 10 percent disabling, effective September 28, 2007, based on a finding of subjective complaints of knee instability from 2000 to the present with waxing and waning of objective findings of instability.  

As the Veteran's left knee increased rating claim was received on September 28, 2007 and such issue remained in appellate status, and in light of the subjective complaints documented in lay statements and treatment records, the documented fall resulting in injury to his left lower extremity, and later objective findings of left knee instability in the December 2010 VA examination report, the Board finds that an effective date of September 28, 2007 is warranted for the grant of a 20 percent disability rating for instability, left knee.  This constitutes a full grant of the benefit sought on appeal.

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


Rheumatic heart disease

The Veteran's rheumatic heart disease is rated 30 percent disabling pursuant to Diagnostic Code 7000.

Under Diagnostic Code 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in:  chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.

Note (1) to DC 7000 states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it.  Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Veteran's rheumatic heart disease is rated 30 percent disabling in light of findings reflected in December 2010 and March 2012 VA examination reports.  Specifically, there is evidence of cardiac dilatation on echocardiogram; evidence of cardiac hypertrophy on echocardiogram; and, workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

For example, the December 2010 VA examination report reflects an estimated MET level of 6 based on current heart function.  He experiences dyspnea with exertion and fatigue.  His EKG and ECHO were abnormal albeit mild in severity.  Per the March 2012 VA examination report, he has not experienced any congestive heart failure and he does not require continuous medication for control of his heart condition.  The examiner indicated that while his METS level was between 3-5, there were no findings of dyspnea, fatigue, angina dizziness, or syncope.  Also, his METS level was not found to be due to his heart condition but rather a combination of his bilateral knee condition and diabetic neuropathy.  Moreover, there were no findings of rheumatic heart disease.  

For these reasons, a disability rating in excess of 30 percent is not warranted for service-connected rheumatic heart disease.  


Right and left knees

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

The Veteran's degenerative changes of the left knee have been rated 10 percent disabling under Diagnostic Code 5003, and his left knee instability is rated 20 percent disabling under Diagnostic Code 5257.  The Veteran's appeal stems from a September 2007 increased rating claim.  The Veteran's degenerative changes, right knee, is rated 10 percent disabling under Diagnostic Code 5261, and his right knee instability is rated 10 percent disabling, under Diagnostic Code 5257.  The Veteran's right knee instability rating was granted pursuant to the May 2010 Board decision and is no longer in appellate status.  The Veteran's appeal pertaining to degenerative changes, right knee, stems from an October 2010 increased rating claim.  

Left knee

Arthritis is evaluated based on limitation of motion.  Based on the objective findings reflected in the treatment records and VA examination reports, a disability rating in excess of 10 percent is not warranted in contemplation of the limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The March 2008 VA examination report reflects normal extension and flexion to 120 degrees with mild pain medially.  Active range of motion did not produce weakness, fatigue, or incoordination and there was no additional loss on repetitive motion.  A July 2009 VA treatment record reflects range of motion 0 to 120 degrees.  The December 2010 VA examination report reflects normal extension and flexion to 110 degrees, with no loss in degrees on repetitive motion.  He experienced pain, weakness and lack of endurance on repetitive motion testing but with regard to which range of motion is most limited after repetitive use the examiner indicated none.  On testing in March 2012, extension was normal and flexion was to 120 degrees with pain beginning at 120 degrees.  Repetitive range of motion testing was the same.  The examiner indicated that he has less movement than normal and pain on movement in the left knee resulting in limited ability for prolonged walking and standing.  Such objective findings reflect noncompensable limitation of flexion, and the 10 percent rating contemplates the arthritis affecting the knee joint and the limitation of flexion with pain.  Extension has been normal on all objective examinations and no pain was evident.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

The Veteran's left knee instability is rated 20 percent disabling.  A March 2007 VA treatment record reflects the Veteran's complaints that his knees are "tired" and "ache at times when he wakes or at the end of the day" and he has been using a cane for many years for stability.  It was noted, however, that he had no significant locking, swelling or buckling symptoms.  Likewise, on examination in March 2008, there were no objective findings of laxity or instability.  He did, however, sustain injury to his left ankle when his knees buckled and he was not able to catch himself.  He had pain with valgus stress but his ligamentous examination was stable.  On examination in December 2010, instability was shown, although lateral meniscus testing was negative and his posterior cruciate ligaments were normal.  His anterior cruciate ligaments were found to be moderate and medial meniscus testing was positive.  The examiner characterized his instability as "slight" based on objective findings.  On examination in March 2012, anterior and posterior instability were normal in the left knee, as was medial-lateral instability.  While it is clear that the Veteran suffers instability of the left knee, the evidence of record does not support a finding of severe recurrent subluxation or lateral instability.  Thus, a disability rating in excess of 20 percent is not warranted for instability of the left knee.  

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no showing of ankylosis of the left knee.  Furthermore, the Veteran may not be rated by analogy to this code, as he does not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.  

In denying the claim, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding a 10 percent disability evaluation pursuant to Diagnostic Codes 5003 and 5260.  While the Board acknowledges that the Veteran experiences pain, weakened movement, and lack of endurance, on range of motion testing there was no change on repetitive testing due to painful motion, weakness, or lack of endurance.  The Veteran's flexion is not limited to 30 degrees or more even taking into account pain on motion and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Moreover, the March 2012 VA examination report reflects that the Veteran denied any flare-ups.  Thus, he is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5260 for the left knee for any period of time encompassed by this appeal.

The Board has considered whether additional ratings for neurologic manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurologic manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.


Right knee

Again, arthritis is evaluated based on limitation of motion.  Based on the objective findings reflected in the treatment records and VA examination reports, a disability rating in excess of 10 percent is not warranted in contemplation of the limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The December 2010 VA examination report reflects normal extension and flexion to 100 degrees, with no loss in degrees on repetitive motion.  He experienced pain, weakness and lack of endurance on repetitive motion testing but with regard to which range of motion is most limited after repetitive use the examiner indicated none.  On testing in March 2012, extension was normal and flexion was to 120 degrees with pain beginning at 120 degrees.  Repetitive range of motion testing was the same.  The examiner indicated that he has less movement than normal and pain on movement in the right knee resulting in limited ability for prolonged walking and standing.  Such objective findings reflect noncompensable limitation of flexion, and the 10 percent rating contemplates the arthritis affecting the knee joint and the limitation of flexion with pain.  Extension has been normal on all objective examinations and no pain was evident.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the right knee.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.  

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding a 10 percent disability evaluation pursuant to Diagnostic Codes 5003 and 5260.  While the Board acknowledges that the Veteran experiences pain, weakened movement, and lack of endurance, on range of motion testing there was no change on repetitive testing due to painful motion, weakness, or lack of endurance.  The Veteran's flexion is not limited to 30 degrees or more even taking into account pain on motion and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Moreover, the March 2012 VA examination report reflects that the Veteran denied any flare-ups.  The Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5260 for the right knee for any period of time encompassed by this appeal.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Additional considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's disorders. 

The Veteran nor his representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria adequately considers these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

The Veteran's claim for a TDIU is discussed in the Remand below.



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is allowed.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hypertension is allowed.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinus disability is denied.

Entitlement to service connection for joint degeneration of the left and right arms is denied.

Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702 is denied.

Entitlement to an effective date earlier than October 15, 2010, for the grant of a 30 percent disability rating for rheumatic heart disease is denied.

Entitlement to an effective date of September 28, 2007, for the grant of a 20 percent disability rating for instability, left knee, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for rheumatic heart disease is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative changes, left knee, is denied.

Entitlement to a disability rating in excess of 20 percent for instability, left knee, is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative changes, right knee, is denied.


REMAND

An April 2011 VA evaluation reflects a diagnosis of adjustment disorder with stress and depressed mood related to his health and finances.  The Veteran should be afforded a VA examination to assess the etiology of his psychiatric disability, to include whether it is due to his service-connected disabilities.  

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claim being remanded, thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With regard to the TDIU claim, the Board acknowledges the March 2012 VA opinion that the Veteran is capable of sedentary to light physical activities as a result of his service-connected disabilities.  The VA examiner stated that his major work-limiting problems are his non-service connected issues including diabetes, poorly controlled hypertension, and morbid obesity.

In October 2012, the VA examiner noted review of the claims folder and had no further comment regarding employability.  

It is not clear, however, that the VA examiner gave consideration to the Social Security Administration (SSA) records which were uploaded to Virtual VA in June 2012.  Such records contain a decision which reflects that SSA disability benefits were granted effective February 1, 2008, due to a primary diagnosis of degenerative joint disease bilateral knees and a secondary diagnosis of obesity.  

Thus, an addendum opinion should be obtained in light of the findings of SSA.  

Additionally, in June 2012, the Veteran indicated that his prior employer, Air Products, refused to complete any employer related forms.  An attempt should be made to contact this employer for completion of a VA Form 21-4192.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a psychiatric or psychologist to determine the nature and etiology of his claimed acquired psychiatric disability.  Appropriate testing should be conducted.  After review of the claims folder, the examiner should respond to whether an acquired psychiatric disability, to include adjustment disorder with stress and depressed mood, is at least as likely as not (a 50 percent probability or more) caused by his service-connected disabilities, to include degenerative arthritis and instability of the right and left knees and rheumatic heart disease?  If not, is an acquired psychiatric disability at least as likely as not (a 50 percent probability or more) aggravated (i.e. worsened beyond its natural progression) by his service-connected degenerative arthritis and instability of the right and left knees and rheumatic heart disease?

A complete rationale must be provided for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Request that a physician with appropriate expertise review the claims folder and Virtual VA in order to offer an opinion as to whether due to his instability of the right and left knees and degenerative changes of the right and left knees (alone or in combination with his service-connected rheumatic heart disease) he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner should also indicate whether the opinion would change if a psychiatric disability were considered service connected.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for an acquired psychiatric disability pursuant to § 3.310 and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

  

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


